Citation Nr: 0033243	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently evaluated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1959, on active duty training from September 1960 to 
February 1961, and on active duty from December 1961 to 
October 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York which, 
in pertinent part, denied an increase in a 30 percent rating 
for service-connected granted paranoid schizophrenia; the 
veteran appealed for an increased rating.  

In the April 1999 decision, the RO also denied increased 
ratings for other service-connected disabilities, and denied 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  The veteran did 
not appeal these determinations, and therefore the issues are 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 1991).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  The file shows there is a further VA duty to 
assist the veteran in developing the facts pertinent to the 
claim for an increased rating for service-connected paranoid 
schizophrenia.  Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096___ (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

The most recent VA psychiatric examination was performed in 
December 1998.  At this examination, the veteran reported 
that he had received no treatment for paranoid schizophrenia 
since the mid-1960s.  He said he was taking amitriptyline 
(Elavil, an antidepressant) for neuropathy.  The examiner 
indicated an Axis I diagnosis of schizophrenia, paranoid 
type, in remission.  The Axis II diagnosis was rule out 
personality disorder, not otherwise specified (with paranoid 
schizotypal features).  The current global assessment of 
functioning (GAF) was 40.

The Board finds that the RO should contact the VA examiner 
who conducted the December 1998 examination, and ask him to 
clarify the apparent discrepancy between the Axis I diagnosis 
and the current GAF score.  In this regard, the Board notes 
that that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14 (2000).  Therefore the only symptoms which may be 
considered when rating the veteran's service-connected 
paranoid schizophrenia are those which are caused by paranoid 
schizophrenia, and symptoms from other non-service-connected 
psychiatric or personality disorders may not be considered.  
As the examiner has indicated that the veteran's paranoid 
schizophrenia is currently in remission, this suggests that 
his current GAF of 40 (indicating some impairment in reality 
testing or communication, or major impairment in several 
areas) comprises symptoms of other, non-service-connected 
conditions.  

In addition, a current VA psychiatric examination should be 
ordered as it has been two years since the veteran was last 
examined.  Prior thereto, any ongoing medical records should 
be obtained.  Pub. L. No. 106-475, §§ 3(a), 114 Stat. 2096___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder 
since 1998.  If the veteran is getting 
Social Security benefits based on 
disability, he should so inform the RO.  
The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The 
veteran should also be asked to submit 
any additional medical records he may 
have in his possession.  In addition, if 
the veteran is receiving Social Security 
disability benefits, the Social Security 
Administration should be contacted and 
asked to furnish any administrative 
decision and underlying medical records 
used as a basis to award such benefits.  
In connection with the duty to assist, 
the RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

3.  After the above records have been 
obtained and associated with the claims 
folder, the RO should contact the 
examiner who performed the December 1998 
VA psychiatric examination, and ask him 
to clarify the apparent discrepancy 
between the Axis I diagnosis and the 
current GAF score.  He should also be 
asked to determine the level of 
occupational and social impairment 
resulting solely from service-connected 
paranoid schizophrenia.  Impairment from 
other conditions may not be considered.  

4.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his service connected 
psychiatric disability.  The examiner 
should be provided with a copy of the 
rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9203, and his medical 
opinion should be responsive to such 
criteria.  The claims folder must be made 
available to and reviewed by the doctor 
in conjunction with the examination.

5.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claim 
for an increased rating for service-
connected paranoid schizophrenia.  If the 
claim is denied, the veteran and his 
representative should be issued an SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



